                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JOSHUA J. MINIX

              Plaintiff,

v.                                              CIVIL ACTION NO. 1:19CV108
                                                      (Judge Keeley)

CENTRAL SOURCE, LLC, ET AL.,

              Defendants.




         ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 87]
     AND DISMISSING U.S. DEPARTMENT OF EDUCATION WITHOUT PREJUDICE


        On or about April 9, 2019, the pro se plaintiff, Joshua J.

Minix (“Minix”), commenced this action by filing a complaint in the

Circuit Court of Preston County, West Virginia (Dkt. No. 1, at 9).

On May 15, 2019, the defendant, Progressive Casualty Insurance

Company, filed a notice of removal pursuant to 28 U.S.C. §§ 1331,

1441, and 1446 (Dkt. No. 1). The Court then provided Minix with a

Notice of General Guidelines for Appearing Pro Se in Federal Court

(Dkt. No. 2), and referred the action to United States Magistrate

Judge Michael J. Aloi for initial screening and a report and

recommendation (“R&R”) regarding any motions filed in accordance

with LR PL P 2 and 28 U.S.C. § 1915(e) (Dkt. No. 16).

        On   December   5,   2019,   the   defendant,   U.S.   Department   of

Education (“DOE”), filed a motion to dismiss for lack of proper

service pursuant to Federal Rule of Civil Procedure 12(b)(5) (Dkt.

No. 78). Magistrate Judge Aloi issued a notice pursuant to Roseboro
MINIX V. CENTRAL SOURCE, LLC, ET AL.                              1:19CV108

        ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 87]
    AND DISMISSING U.S. DEPARTMENT OF EDUCATION WITHOUT PREJUDICE

v. Garrison, 528 F.2d 309 (4th Cir. 1975) to Minix on December 6,

2019, informing him of his right to file a response to the motion

to dismiss within twenty-one (21) days following receipt of the

notice (Dkt. No. 79). A return receipt for the Roseboro notice

filed with the Court showed delivery of the notice to Minix’s

address on December 11, 2019 (Dkt. No. 80).

       On February 11, 2020, Magistrate Judge Aloi recommended that

the Court grant the DOE’s motion to dismiss (Dkt. No. 87). The R&R

specifically    warned     Minix   that   failing   to   object    to   the

recommendation would result in the waiver of his right to appeal

the ruling. According to a return receipt filed with the Court, the

R&R was delivered to Minix’s address on March 9, 2020 (Dkt. No.

92). To date, Minix has not filed objections to the R&R.1

       Following careful review of the record, and finding no clear

error, the Court ADOPTS the R&R in its entirety (Dkt. No. 87),

GRANTS the DOE’s motion to dismiss for the reasons stated in the

R&R, and DISMISSES the DOE without prejudice.

       It is so ORDERED.




1
   The failure to object to the R&R not only waives the appellate
rights in this matter, but also relieves the Court of any
obligation to conduct a de novo review of the issues presented. See
Thomas v. Arn, 474 U.S. 140, 148-153 (1985); Wells v. Shriners
Hosp., 109 F.3d 198, 199-200 (4th Cir. 1997).

                                     2
MINIX V. CENTRAL SOURCE, LLC, ET AL.                            1:19CV108

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 87]
  AND DISMISSING U.S. DEPARTMENT OF EDUCATION WITHOUT PREJUDICE

      The Court DIRECTS the Clerk to transmit a copy of this order

to   the   pro   se   plaintiff   by   certified   mail,   return   receipt

requested, to his last known address and to counsel of record by

electronic means.

      Dated: March 27, 2020.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                       3
